DLD-040                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1996
                                       ___________

                                 FABRICE SNOWDEN,
                                             Appellant

                                             v.

      ATTORNEY GENERAL UNITED STATES OF AMERICA; CHIEF DEPUTY
    ATTORNEY GENERAL; CHIEF EXECUTIVE FEDERAL BUREAU OF PRISONS;
                      WARDEN ALLENWOOD FCI
                 ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-19-cv-01945)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 24, 2020
               Before: JORDAN, KRAUSE, and PHIPPS, Circuit Judges

                           (Opinion filed: December 15, 2020)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Fabrice Snowden, a federal prisoner confined at FCI Allenwood

Medium, appeals from the order of the United States District Court for the Middle

District of Pennsylvania dismissing his habeas corpus petition under 28 U.S.C. § 2241.

Snowden also appeals from the District Court’s denial of his motion for reconsideration.

For the reasons below, we will summarily affirm the District Court’s orders. See 3d Cir.

L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       Snowden’s § 2241 habeas petition concerns his criminal case in the United States

District Court for the District of Maryland (D. Md. 07-cr-00100). In 2007, Snowden

pleaded guilty to one count of sexually exploiting a minor for the purpose of producing

child pornography, in violation of 18 U.S.C. § 2251(a). The sentencing court imposed a

360-month term of imprisonment. The Court of Appeals for the Fourth Circuit affirmed

the conviction and sentence. United States v. Snowden, 286 F. App’x 78 (4th Cir. 2008).

In November 2009, Snowden filed a motion to vacate under 28 U.S.C. § 2255. In 2010,

the sentencing court denied the motion because Snowden presented no meritorious

grounds for relief. Snowden filed a notice of appeal in 2018. The Fourth Circuit

dismissed Snowden’s appeal for lack of jurisdiction due to the failure to file a timely

notice of appeal.

       Snowden then filed his § 2241 habeas petition in the District Court, raising

jurisdictional and legal challenges to his conviction and detention. Among other things,

he claimed that the Government lacked authority to enforce federal criminal laws within

                                             2
his “residential State,” and that he “did not commit the offense within a Federal enclave.”

(Habeas Pet. at 13.) The District Court dismissed Snowden’s § 2241 habeas petition,

stating that it appeared to be an unauthorized second or successive § 2255 motion, and

that Snowden failed to show that § 2255 provided an “inadequate or ineffective” remedy

to allow for consideration under § 2241. The District Court noted that its dismissal was

without prejudice to Snowden’s right to seek relief in the sentencing court or in the

Fourth Circuit. Snowden filed a motion for reconsideration, which the District Court

considered and denied.

       Snowden appeals. We have appellate jurisdiction pursuant to 28 U.S.C. § 1291.

We exercise plenary review over the District Court’s legal conclusions and review its

factual findings for clear error. See Cradle v. United States ex rel. Miner, 290 F.3d 536,

538 (3d Cir. 2002) (per curiam).

       A § 2255 motion filed in the sentencing court is the presumptive means for a

federal prisoner to challenge the validity of a conviction or sentence. See Davis v. United

States, 417 U.S. 333, 343 (1974); Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002). A habeas corpus petition under § 2241 “shall not be entertained” unless a § 2255

motion would be “inadequate or ineffective to test the legality of his detention.”

28 U.S.C. § 2255(e). “A § 2255 motion is inadequate or ineffective only where the

petitioner demonstrates that some limitation of scope or procedure would prevent a

§ 2255 proceeding from affording him a full hearing and adjudication of his wrongful

                                             3
detention claim.” Cradle, 290 F.3d at 538. This exception is narrow and applies in only

rare circumstances. See In re Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997); see also

Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017).

       Snowden has not shown that such a circumstance exists here. In support of his

petition, Snowden contended that § 2255 “do[es] not provide for remedy or relief from

detention, or for a movant to question the legality of his detention,” and thus is

inadequate or ineffective to address his claim that his conviction is void on jurisdictional

grounds. (See Habeas Petition at 18-20.) He also asserted that the sentencing court

lacked jurisdiction over his criminal case. (See id. at 25.) Contrary to Snowden’s

argument, § 2255 explicitly provides remedy for prisoners in federal custody “claiming

the right to be released” on grounds “that the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to

impose such sentence,” or for claims concerning the sentence itself. 28 U.S.C. § 2255(a).

Thus, Snowden has not shown a limitation of scope or procedure to satisfy the terms of

§ 2255(e). Snowden could have challenged the legality of his custody, conviction, and

sentence in his prior § 2255 proceedings. That he already pursued a § 2255 motion does

not now render the remedy inadequate or ineffective for purposes of pursuing § 2241

relief. See Cradle, 290 F.3d at 538 (“It is the inefficacy of the [§ 2255] remedy, not the

personal inability to use it, that is determinative.”). As the District Court noted, Snowden




                                              4
may seek the Fourth Circuit’s authorization under § 2255(h) to file another § 2255

motion.

       Snowden argued in his motion for reconsideration that the District Court erred in

ruling on his § 2241 habeas petition sua sponte. However, because Snowden’s § 2241

habeas petition failed to satisfy § 2255(e)’s safety valve provision, the District Court

lacked jurisdiction to consider it as an unauthorized second or successive § 2255 motion.

See Robinson v. Johnson, 313 F.3d 128, 139-40 (3d Cir. 2002). We discern no error in

the sua sponte dismissal of the petition.

       In addition, Snowden asserts in his notice of appeal that the District Court was

biased against him, arguing that the District Court dismissed his case but accepted

jurisdiction over another case. (See Notice of Appeal at 2.) Although Snowden evidently

is displeased with the District Court’s legal ruling regarding his § 2241 habeas petition,

his allegations are insufficient to support a claim of bias that would require a different

outcome here. Cf. SecuraComm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278

(3d Cir. 2000) (discussing recusal motion under 28 U.S.C. § 455(a)).

       Accordingly, we will affirm the District Court’s orders.




                                              5